July 30, 2015 Securities and Exchange Commission Office of Filings and Information Services 100 F. Street, NE Washington, D.C. 20549 Re: DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. File No.: 811-3721; 2-83357 Ladies and Gentlemen: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended May 31, 2015. Please direct any questions or comments to the attention of the undersigned at 212-922-6903. Very truly yours, /s/ Bernard Edwards Bernard Edwards Paralegal
